               Case 5:20-cv-00646 Document 1 Filed 05/29/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

SAN ANTONIO AQUARIUM, LLC d/b/a                          §
SAN ANTONIO AQUARIUM,                                    §
                                                         §
       Plaintiff,                                        §
                                                         §
v.                                                       §             CASE NO. 5:20-cv-00646
                                                         §
ATAIN SPECIALTY INSURANCE                                §
COMPANY,                                                 §
                                                         §
       Defendant.                                        §


                DEFENDANT ATAIN SPECIALTY INSURANCE COMPANY’S
                             NOTICE OF REMOVAL


        Defendant Atain Specialty Insurance Company (“Atain”) files this Notice of Removal of

this action from the District Court in the 57th Judicial District, Bexar County, Texas to the United

States District Court for the Western District of Texas, San Antonio Division, the district and

division in which the 57th Judicial District Court is located. This Notice of Removal is filed

pursuant to 28 U.S.C. §§ 1441 and 1446. In support hereof, Atain shows this Court as follows:

        On April 13, 2020, Plaintiff San Antonio Aquarium, LLC d/b/a San Antonio Aquarium

(“Plaintiff”) commenced an action against Atain in the District Court for the 57th Judicial District,

Bexar County, Texas, entitled San Antonio Aquarium, LLC d/b/a San Antonio Aquarium v. Atain

Specialty Insurance Company, pending as Cause No. 2020CI07043 (the “State Court Case”).

        Removal is timely because thirty (30) days have not elapsed since Plaintiff served its

Original Petition (“Plaintiff”) on Atain, 1 as required by 28 U.S.C. § 1446(b).



1
          Citation in the State Court Case was issued on May 1, 2020. See Ex. B, p. 1. Atain was served with the
citation on May 4, 2020. See id.


DEFENDANT’S NOTICE OF REMOVAL                                                                                 Page 1
              Case 5:20-cv-00646 Document 1 Filed 05/29/20 Page 2 of 4




        A copy of this Notice of Removal will be filed with the State of Texas District Court, in

Bexar County, and a copy of this Notice of Removal will also be served on Plaintiff. Atain is,

contemporaneously with the filing of this Notice, giving written notice of filing of this Notice of

Removal with the clerk of the 57th Judicial District Court of Bexar County, Texas.

        An index of the exhibits to this Notice of Removal is attached hereto as Exhibit A.

Attached hereto as Exhibits B and C are true and legible copies of the current docket sheet in the

State Court Case and all process, pleadings, orders, and other papers or exhibits of every kind,

including depositions, now on file in the State Court Case. A list of counsel of record in this case

is attached hereto as Exhibit D.

        Atain has filed contemporaneously with this Notice a civil cover sheet and the Supplement

to JS44 Civil Cover Sheet for cases removed from state court.

                                 Ground for Removal: Diversity

        This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1332, in that this

is a civil action where the matter in controversy exceeds $75,000 and is between citizens of

different States.

A.      The amount in controversy exceeds the federal minimum jurisdictional requirements.

        Plaintiff has pled that it is seeking monetary relief over $1,000,000. See Petition, para. 5,

p. 2, a true and correct copy of which is attached as the first document in Exhibit C. Thus, the

amount in dispute exceeds $75,000, exclusive of interest and costs.

B.      There is complete diversity between Plaintiff and Defendant.

        Under the diversity statute, corporations “shall be deemed to be a citizen of any State by

which it has been incorporated and of the State where it has its principal place of business....” 28

U.S.C. § 1332(c)(1).




DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 2
              Case 5:20-cv-00646 Document 1 Filed 05/29/20 Page 3 of 4




        Plaintiff was at the time of the filing of this action, has been at all times since, and still is a

corporation organized under the laws of Texas, with its principal place of business in Texas.

Accordingly, Plaintiff is a citizen of Texas for purposes of determining diversity jurisdiction.

        Atain is a corporation organized under the laws of Michigan, with its principal place of

business in Michigan. Accordingly, Atain is a citizen of Michigan for purposes of determining

diversity jurisdiction.

        Accordingly, complete diversity exists in this case and removal is proper because Plaintiff

is a citizen of Texas and Atain is a citizen of Michigan.

        WHEREFORE, Defendant Atain Specialty Insurance Company prays that the above-

described action now pending in the 57th District Court in Bexar County, Texas, be removed to

this Court.

                                                 Respectfully submitted,

                                                 /s/ Michael D. Feiler
                                                 MICHAEL D. FEILER
                                                 State Bar No. 24055475
                                                 MATT R. PICKELMAN
                                                 State Bar No. 24013328

                                                 QUILLING, SELANDER, LOWNDS,
                                                 WINSLETT & MOSER, P.C.
                                                 2001 Bryan Street, Suite 1800
                                                 Dallas, Texas 75201
                                                 (214) 871-2100
                                                 (214) 871-2111 (Fax)
                                                 mpickelman@qslwm.com
                                                 mfeiler@qslwm.com

                                                 ATTORNEYS FOR DEFENDANT ATAIN
                                                 SPECIALTY INSURANCE COMPANY




DEFENDANT’S NOTICE OF REMOVAL                                                                        Page 3
             Case 5:20-cv-00646 Document 1 Filed 05/29/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing instrument is being
served upon all counsel of record via electronic means and in accordance with the Federal Rules
of Civil Procedure on this 29th day of May, 2020.

                                               /s/ Michael D. Feiler
                                               Michael D. Feiler




DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 4
